Title: From Andrew Jackson to John Quincy Adams, 20 December 1823
From: Jackson, Andrew
To: Adams, John Quincy


				
					
					Decembr. 20. 1823—
				
				Genl Jackson presents his compliments & thanks to Mr & Mrs. Adams for their polite invitation to a Ball at their house on the 8 of Jany—He had designed not to visit during the winter after night owing to his ill health; but their politeness on the present occasion influences him to alter that determination, and he begs leave to say that he will with great pleasure wait upon them on the evening of the 8th.
				
					
				
				
			